Case 2:20-cv-00417-JLB-NPM Document 10 Filed 08/13/20 Page 1 of 2 PageID 20




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION



BEVERLY F. WOODWARD,

               Plaintiff,

v.                                                   Case No. 2:20-cv-417-FtM-66NPM

COMMISSIONER OF SOCIAL
SECURITY

              Defendant.


                                         ORDER

       Before the Court is Defendant’s Opposed Motion for Stay of Proceedings (Doc. 8).

Plaintiff filed a response to the motion. (Doc. 9). In this Social Security case, Defendant

requests the Court stay the proceedings for ninety days or until such time as the Agency

regains capacity to produce a certified transcript of the administrative record necessary

to draft an answer and adjudicate the case. (Doc. 8, p. 1). Due to the current situation in

this country, Defendant represents the Agency has transitioned to a maximum telework

environment, but encountered difficulties that impact the operations of the Social Security

Administration’s Office of Appellate Operations. (Id. at pp. 1-2). While Plaintiff does not

oppose the stay in general, she requests that the stay be shortened to thirty days. (Doc.

9, p. 1).

       A court has broad discretion whether to stay a proceeding “as an incident to its

power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706-707 (1997). The

court must weigh the benefits of the stay against any harms of delay. Id. at 707. Here, the

Commissioner has provided good cause to extend the deadline to file the certified
Case 2:20-cv-00417-JLB-NPM Document 10 Filed 08/13/20 Page 2 of 2 PageID 21




transcript and answer. But the Court finds that a ninety day extension would cause undue

delay. Notably, the Agency concedes it can “expedite production for high-priority cases.”

(Doc. 8-1, ¶ 8). Given that this is the second time this particular claim has been brought

before this Court, it should be given a higher priority by the Agency. (Doc. 9, ¶ 2). The

Court will extend the deadline to file the certified transcript and answer by forty-five days.

       Accordingly, it is ORDERED:

       The Opposed Motion for Stay of Proceedings (Doc. 8) is GRANTED in part and

DENIED in part. The Court extends the deadline for Defendant to file a certified transcript

and answer to October 1, 2020.

       DONE and ORDERED in Fort Myers, Florida on August 13, 2020.




                                              2
